Case: 21-40211     Document: 00516274113         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 8, 2022
                                  No. 21-40211
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Michael Shemond White,

                                                           Plaintiff—Appellant,

                                       versus

   Coffield Medical Staff; John Ellis; Office of Attorney
   General; RN Linda Garner,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-345


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Michael Shemond White appeals from the district court’s grant of
   summary judgment for defendants on White’s claim under 42 U.S.C. § 1983




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40211         Document: 00516274113              Page: 2       Date Filed: 04/08/2022




                                          No. 21-40211


   related to an alleged use of excessive force. For the following reasons, we
   AFFIRM.
                                                I.
           At all times relevant to this case, Michael Shemond White was a
   prisoner housed at the Coffield Unit of the Texas Department of Justice. His
   § 1983 suit stems from events occurring on or about April 10, 2018. Following
   an incident where White threw unknown liquids at prison officers, Sergeant
   John Ellis and Officer William Barnett conducted a search of White’s cell for
   contraband. White was handcuffed and under the control of Officer Barnett
   during the search. While being returned to his cell, White attempted to pull
   away from Officer Barnett. After Officer Barnett began to slip due to White’s
   efforts, Sgt. Ellis intervened and both he and Officer Barnett took White to
   the ground to regain control of the situation. White continued to resist and
   grabbed a pen from Sgt. Ellis’s vest and attempted to stab the two officers.
   In response, Sgt. Ellis used joint manipulation on White’s thumb to regain
   control of the pen and prevent its use as a weapon. Multiple officers and staff
   then arrived to assist in the situation and White was brought to the infirmary.
   He was examined by Linda Garner, RN, who found that White had suffered
   injuries from the joint manipulation which had caused slight swelling, but
   that the injuries did not require treatment beyond first aid. White then
   refused any treatment for his hand, was cleared by RN Garner, and was
   returned to his cell.
               White filed a § 1983 claim, asserting that Sgt. Ellis used his body
   weight to break both of White’s thumbs while White was handcuffed and face
   down on the floor.1 Sgt. Ellis filed a motion for summary judgment, to which


           1
            These allegations were made in White’s amended complaint. White initially filed
   his complaint in the form of a letter (which the magistrate judge construed as a complaint
   against “Coffield Medical Staff”) asserting a lack of treatment for his thumb injuries, which




                                                2
Case: 21-40211        Document: 00516274113             Page: 3      Date Filed: 04/08/2022




                                         No. 21-40211


   White did not respond. The magistrate judge issued a report and
   recommendations concluding that Sgt. Ellis’s motion for summary judgment
   should be granted. White then filed a second amended complaint, and the
   magistrate judge denied his implied motion for leave to amend his complaint.
   White then filed two letters, which the district court construed as objections
   to the magistrate judge’s recommendation. The district court denied those
   objections, adopted the magistrate judge’s report and recommendations, and
   granted summary judgment in favor of Sgt. Ellis.
                                              II.
           “We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.” Lindsley v. TRT Holdings,
   Inc., 984 F.3d 460, 466 (5th Cir. 2021). Summary judgment is appropriate
   when there is “no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed R. Civ. P. 56(a). “A fact is
   material if it might affect the outcome of the suit, and a factual dispute is
   genuine if the evidence is such that a reasonable jury could return a verdict
   for” the plaintiff. Lindsley, 984 F.3d at 466. Once a motion for summary
   judgment is filed, “the adverse party ‘must set forth specific facts showing
   that there is a genuine issue for trial.’” Anderson v. Liberty Lobby, Inc., 477
   U.S. 242, 250 (1986) (quoting Fed R. Civ. P. 56(e)). Where, as here, a


   the magistrate judge found did not satisfy the requirements of Federal Rule of Civil
   Procedure 8(a) and required amendment. In his amended complaint, White only listed
   Sgt. Ellis as a defendant and based his claims on the alleged use of excessive force.
   Therefore, as the magistrate judge correctly noted, “[‘Coffield Medical Staff’] has
   effectively been dismissed through the filing of the amended complaint” and we therefore
   have no need to address any claims against them. Similarly, Linda Garner, RN, was only
   added as a purported defendant through a belated, implied motion from White for leave to
   amend his complaint, which the magistrate judge denied. Therefore, the only remaining
   defendant is Sgt. Ellis and we review only the decision related to White’s excessive-force
   claim against him.




                                               3
Case: 21-40211       Document: 00516274113             Page: 4     Date Filed: 04/08/2022




                                        No. 21-40211


   plaintiff does not file an opposition to a defendant’s motion for summary
   judgment, a district court may properly take the facts put forward by
   defendant in support of his motion for summary judgment to be undisputed.
   Eversley v. Mbank Dall., 843 F.2d 172, 174 (5th Cir. 1988). We therefore
   consider whether an Eighth Amendment violation2 occurred based on
   Sgt. Ellis’s accounting of the facts of the incident.
           When considering whether a use of force was excessive, and thus
   violated the Eighth Amendment’s prohibition of cruel and unusual
   punishment, “the core judicial inquiry is . . . whether force was applied in a
   good-faith effort to maintain or restore discipline, or maliciously and
   sadistically to cause harm.” Hudson, 503 U.S. at 7. When determining
   “whether unnecessary and wanton infliction of pain was used,” we normally
   look to five relevant factors: “(1) the extent of the injury suffered; (2) the
   need for the application of force; (3) the relationship between the need and
   the amount of force used; (4) the threat reasonably perceived by the
   responsible officials; and (5) any efforts made to temper the severity of a
   forceful response.” Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir. 1998).
   Considering these factors, and looking to the undisputed facts, we hold that
   Sgt. Ellis did not act maliciously or sadistically, but instead engaged in a good-
   faith effort to restore discipline by bringing White, a resisting prisoner, under
   control. Therefore, Sgt. Ellis did not use excessive force in violation of
   White’s rights under the Eighth Amendment.
          The magistrate judge found that the first factor “weighs in White’s
   favor” because Sgt. Ellis assumed arguendo that his manipulation of White’s
   thumb caused injury to avoid a fact dispute. We note that White has pointed


          2
            Because White is a prisoner, his excessive-force claim is considered under the
   Eighth Amendment’s prohibition against cruel and unusual punishment. Hudson v.
   McMillian, 503 U.S. 1, 6–7 (1992).




                                             4
Case: 21-40211      Document: 00516274113            Page: 5    Date Filed: 04/08/2022




                                      No. 21-40211


   to no facts in the record supporting his claims that he suffered one or more
   broken thumbs, rather than minor injuries leading to slight swelling. If the
   latter, this factor would definitively tip in Sgt. Ellis’s favor since “[t]he
   Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments
   necessarily excludes from constitutional recognition de minimis uses of
   physical force, provided that the use of force is not of a sort repugnant to the
   conscience of mankind.” Wilkins v. Gaddy, 559 U.S. 34, 37–38 (2010)
   (quoting Hudson, 503 U.S. at 9–10). But in any event, we need not directly
   consider this question as the other factors cut towards Sgt. Ellis.
          The second factor, the need for the force at hand, strongly supports
   Sgt. Ellis. The undisputed facts demonstrate that Sgt. Ellis brought White to
   the ground in response to several attempts by White to pull away from Officer
   Barnett (efforts severe enough to cause Officer Barnett to lose his footing)
   and then used joint manipulation to prevent White from stabbing the officers
   with a pen. Such behavior quite obviously threatens the discipline of a prison,
   and the actions taken as outlined by Sgt. Ellis can be considered a “good-faith
   effort to . . . restore [that] discipline.” Hudson, 503 U.S. at 7; see also Freeman
   v. Sims, 558 F. App’x 412, 413 (5th Cir. 2014) (“Based on [plaintiff’s] refusal
   to comply with orders and aggressive behavior, there was need for application
   of force[.]”).
          The magistrate judge found the third factor “inconclusive,” finding
   that there was not enough evidence to determine whether the amount of force
   used by Sgt. Ellis (especially if it did indeed break White’s thumb) was
   necessary given the danger. Again, if we credit Sgt. Ellis’s unopposed
   description of the results of the force, his use of joint manipulation was
   proportional to the danger posed by White’s use of the pen as a weapon. And
   even if we adopt White’s portrayal of the injuries, we do not find that this
   factor, given the totality of the case, would pull hard enough to drag the
   analysis to White’s side of the line.



                                           5
Case: 21-40211      Document: 00516274113           Page: 6    Date Filed: 04/08/2022




                                     No. 21-40211


          As to the fourth factor, the threat reasonably perceived by prison
   officials, our analysis largely tracks with our consideration of the second
   factor (the need for the force). It is clear beyond cavil that the officers could
   have reasonably perceived a threat in White’s actions, especially his efforts
   to stab them with a pen. One need not consider if the pen is mightier than the
   sword when someone is attempting to use the pen as a sword. And as the
   magistrate judge correctly noted, “[s]uch behavior plainly poses a threat and
   cannot be tolerated in a facility of incarceration.” See Baldwin, 137 F.3d at
   840; Freeman, 558 F. App’x at 413.
          Finally, we consider the fifth factor and determine whether sufficient
   efforts were made to temper the severity of a forceful response. The Supreme
   Court has previously found that in “dangerous and volatile” situations,
   “[t]he failure to provide for verbal warnings is . . . not so insupportable as to
   be wanton.” Whitley v. Albers, 475 U.S. 312, 323–24 (1986). While there is no
   evidence that Sgt. Ellis gave a verbal warning to White, that fact does not
   control given the sudden nature of White’s actions (grabbing the pen) and
   the need to quickly react to prevent further danger. Further, the force
   Sgt. Ellis used (joint manipulation) could in many ways be viewed as an effort
   to temper the situation by preventing the need for a more severe and forceful
   response to White’s aggressive actions. This factor does not counsel against
   a grant of summary judgment for Sgt. Ellis.
          In sum, our core inquiry is into whether Sgt. Ellis acted in good faith
   to restore discipline or sadistically with the intent to cause harm, and we find




                                           6
Case: 21-40211        Document: 00516274113              Page: 7      Date Filed: 04/08/2022




                                         No. 21-40211


   the undisputed facts show the former. White’s Eighth Amendment
   excessive-force claim fails.3
                                              III.
           For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




           3
             Because we find that there is insufficient evidence to support White’s claim that
   his rights under the Eighth Amendment were violated, we need not consider Sgt. Ellis’s
   additional argument that his actions are protected by qualified immunity.




                                               7